             Case 2:19-cv-01843-JAD-VCF Document 1 Filed 10/18/19 Page 1 of 6



 1   Justin G. Randall, Esq.
     Nevada Bar No. 12476
 2
     LERNER & ROWE
 3   4795 South Durango Drive
     Las Vegas, Nevada 89147
 4   (702) 877-1500
     Fax: (702) 933-6309
 5
     jrandall@lernerandrowe.com
 6   Attorney for Plaintiff

 7                                       UNITED STATES DISTRICT COURT
 8
                                                DISTRICT OF NEVADA
 9

10   LERNER & ROWE INJURY ATTORNEYS, a Nevada                    )
     Corporation,                                                )
11
                                                                 )
12                         Plaintiffs,                           )   CASE NO.
                                                                 )   DEPT. NO.
13   v.                                                          )
                                                                 )
14
     ARTURO CONTRERAS; ARIZONA EMERGENCY                         )
15   MEDICINE SPECIALISTS, P.C.; AR RESOURCES,                   )
     INC.; ACCIDENT LENDING GROUP, LLC d/b/a                     )
16   AccidentLoan.com; NEVADA SPINE CLINIC; SMOKE                )     COMPLAINT IN INTERPLEADER
     RANCH SURGERY CENTER, LLC; PBS                              )           Action in Equity
17
     ANESTHESIA, LLC; RAXO DRUGS, INC.; NEVADA                   )
18   ANESTHESIA CONSULTANTS (Ross, Garetto &                     )
     Habashy) LLP; DOES I – V; and ROE                           )
19   CORPORATIONS I – V;                                         )
                                                                 )
20
                           Defendants.                           )
21                                                               )

22          COMES NOW the Plaintiff, LERNER & ROWE INJURY ATTORNEYS, by and through its
23
     counsel of record, Justin G. Randall, Esq., of LERNER & ROWE INJURY ATTORNEYS, and brings this
24
     Complaint in Interpleader under 28 U.S.C. ⸹ 1335 because a substantial part of the property that is subject
25
     of this complaint for interpleader is situated in Las Vegas, Nevada, which is located in the Court’s judicial
26
27   district and for such causes of action alleges:

28




                                                         -1-
            Case 2:19-cv-01843-JAD-VCF Document 1 Filed 10/18/19 Page 2 of 6



 1                                                          I.
 2
            At all times relevant hereto, Plaintiff LERNER & ROWE INJURY ATTORNEYS was and is a
 3
     Nevada Professional Corporation duly organized and existing under the laws of the State of Nevada.
 4
                                                           II.
 5
 6          Plaintiff is informed and believes and thereupon alleges that at all times relevant hereto, Defendant

 7   ARTURO CONTRERAS is a resident of Kingman, Arizona.
 8
                                                           III.
 9
            Plaintiff is informed and believes and thereupon alleges that at all times relevant hereto, Defendant
10
     ARIZONA EMERGENCY MEDICINE SPECIALISTS, P.C. was and is an Arizona corporation, duly
11
12   organized and existing under the laws of the State of Arizona and doing business in Arizona.

13                                                         IV.
14
            Plaintiff is informed and believes and thereupon alleges that at all times relevant hereto, Defendant
15
     AR RESOURCES, INC. was and is an Arizona Corporation, duly organized and existing under the laws of
16
     the State of Arizona and doing business in Arizona.
17
18                                                         V.

19          Plaintiff is informed and believes and thereupon alleges that at all times relevant hereto, Defendant
20
     ACCIDENT LENDING GROUP, LLC d/b/a AccidentLoan.com was and is a Nevada Limited Liability
21
     company, duly organized and existing under the laws of the State of Nevada and doing business in Nevada.
22
                                                           VI.
23
24          Plaintiff is informed and believes and thereupon alleges that at all times relevant hereto, Defendant

25   NEVADA SPINE CLINIC was and is a Nevada company, duly organized and existing under the laws of
26
     the State of Nevada and doing business in Nevada.
27
     ...
28




                                                           -2-
            Case 2:19-cv-01843-JAD-VCF Document 1 Filed 10/18/19 Page 3 of 6



 1                                                      VII.
 2
            Plaintiff is informed and believes and thereupon alleges that at all times relevant hereto, Defendant
 3
     SMOKE RANCH SURGERY CENTER, LLC was and is a Nevada Limited Liability Company, duly
 4
     organized and existing under the laws of the State of Nevada and doing business in Nevada.
 5
 6                                                      VIII.

 7          Plaintiff is informed and believes and thereupon alleges that at all times relevant hereto, Defendant
 8
     PBS ANESTHESIA, LLC was and is a Nevada Limited Liability Company, duly organized and existing
 9
     under the laws of the State of Nevada and doing business in Clark County, Nevada.
10
                                                         IX.
11
12          Plaintiff is informed and believes and thereupon alleges that at all times relevant hereto, Defendant

13   RAXO DRUGS, INC. was and is a Nevada Corporation, duly organized and existing under the laws of the
14
     State of Nevada and doing business in Clark County, Nevada.
15
                                                         X.
16
            Plaintiff is informed and believes and thereupon alleges that at all times relevant hereto, Defendant
17
18   NEVADA ANESTHESIA CONSULTANTS (Ross, Garetto & Habashy) LLP was and is a Nevada Limited

19   Liability Partnership, duly organized and existing under the laws of the State of Nevada and doing business
20
     in Clark County, Nevada.
21
                                                         XI.
22
            Plaintiff LERNER & ROWE INJURY ATTORNEYS entered into a valid lawyer’s contingency
23
24   retainer agreement with ARTURO CONTRERAS whereby ARTURO CONTRERAS agreed to pay

25   Plaintiff 40% of any award recovered in addition to all costs associated with pursuing his claim for
26
     personal injuries against CHESTER DAVID BROWN and LEGACY, INC. and insurance company, IAT
27
     Insurance Company.
28




                                                         -3-
            Case 2:19-cv-01843-JAD-VCF Document 1 Filed 10/18/19 Page 4 of 6



 1                                                      XII.
 2
            LERNER & ROWE INJURY ATTORNEYS has recovered personal injury proceeds in the amount
 3
     of $70,000.00 on behalf of ARTURO CONTRERAS for his claims against CHESTER DAVID BROWN
 4
     and LEGACY, INC. and insurance company, IAT Insurance Company.
 5
 6                                                     XIII.

 7          LERNER & ROWE INJURY ATTORNEYS is entitled to attorney’s fees in the amount of
 8
     $28,000.00, which is 40% of the “total recovery” per the retainer contract and is entitled to costs in the
 9
     amount of $45,918.63.
10
                                                        XIV.
11
12          Each of the Defendants herein is owed money and has an existing lien on ARTURO

13   CONTRERAS’ settlement for medical services and treatment provided to him from a motor vehicle
14
     accident that occurred on 12/10/14 in Mohave County, Arizona.
15
                                                        XV.
16
            Each of the Defendants claim some right, entitlement, interest or benefit of the settlement funds
17
18   based upon an existing lien.

19                                                      XVI.
20
            The amount of the liens for medical treatment and services collectively, exceeds the amount of the
21
     settlement funds available.
22
                                                       XVII.
23
24          LERNER & ROWE INJURY ATTORNEYS cannot safely determine without hazard to itself, to

25   whom the proceeds of the settlement should be paid, and how the proceeds should be divided. As such, it
26
     has become necessary to file the Complaint for Interpleader.
27
     ...
28




                                                         -4-
             Case 2:19-cv-01843-JAD-VCF Document 1 Filed 10/18/19 Page 5 of 6



 1                                                        XVIII.
 2
            LERNER & ROWE INJURY ATTORNEYS has brought this Complaint in good faith and without
 3
     collusion with any parties hereto. As directed by the Court, LERNER & ROWE INJURY ATTORNEYS
 4
     will deposit the sum of $70,000.00 and said proceeds may be held by the Court, or its designee, pending
 5
 6   the resolution of the competing claims of the parties herein.

 7                                                         XIX.
 8
            Plaintiff is entitled to a full and final release of all medical liens in exchange for individual amounts
 9
     to be determined by the Court.
10
            WHEREFORE, Plaintiff LERNER & ROWE INJURY ATTORNEYS expressly reserving its right
11
12   to amend its Complaint at the time of the hearing of the action herein to include all Defendants not yet

13   ascertained, prays as follows:
14
            1.      That Defendants appear and answer to establish whatever claims they have with respect to
15
     the settlement proceeds;
16
            2.      That the Court order immediate payment to LERNER & ROWE INJURY ATTORNEYS
17
18   out of the Interpleader funds the amount of $28,000.00 for attorney’s fees and the sum of $45,918.63 for its

19   costs based upon its valid lien and pursuant to its statutory priority;
20
            4.      That the Court determine which of the parties is entitled to the proceeds of the award and to
21
     what extent each party shall rightfully be paid;
22
            5.      That the Court award reasonable attorney’s fees to the undersigned counsel by reason of
23
24   necessity of bringing this action;

25   ...
26
     ...
27
     ...
28




                                                            -5-
     Case 2:19-cv-01843-JAD-VCF Document 1 Filed 10/18/19 Page 6 of 6



 1   6.   For costs incurred herein; and
 2
     7.   That the Court afford any further relief as it may deem just and proper.
 3
                                                LERNER & ROWE INJURY ATTORNEYS
 4
 5
 6
                                                ____________________________________
 7                                              Justin G. Randall, Esq.
                                                Nevada Bar No. 12476
 8
                                                4795 South Durango Drive
 9                                              Las Vegas, Nevada 89147
                                                Attorney for Plaintiff
10
11
12

13
14
15

16

17
18

19

20
21

22
23
24

25
26
27
28




                                               -6-
